In re Parkerson, Johnny Carl; —Defendants); applying for supervisory/remedial writs; Parish of Ouachita, 4th Judicial District Court, Div. “E”, Nos. 47121, 47123, 47124 and 47128; to the Court of Appeal, Second Circuit, No. 20346-KW.
Denied. The request for production of tapes is premature. We have been advised that relator has not been indicted or charged by bill of information with an offense. La.Code Crim.P. art. 729.6. If relator is indicted or charged by bill of information, then he would be entitled to production of the tapes in accordance with La. Code Crim.P. arts. 716 and 718.